DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 40 and 46-56  renders the claim indefinite.  The terms "about 0.5 J/cm2 to about 100 J/cm2; about 320 nm to 490 nm etc." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, no tolerances have been provided, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 32 and 53  renders the claim indefinite.  The term "substantially devoid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 39 recites the limitation "the incoherent light emissions" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Nowhere in independent claim 32 nor prior to line 3 in 
Dependent claims 33-45 and 47-61 inherit the same deficiencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-53, 57-59 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al (WO 2015/006309 A1).
Regarding claim 46, Scharf teaches a method of modulating nitric oxide in living mammalian tissue, the method comprising: applying light to the tissue such that at least 65% of a fluence impinged on the tissue during application of the light is in a range of about 320 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm), wherein the application of the light in the range of about 320 nm to 490 nm stimulates at least one of (i) enzymatic generation of 
Regarding claims 47-50, Scharf teaches claim 46, wherein at least 85% of the fluence impinged on the tissue during application of the light is in the wavelength range from about 320 nm to about 490 nm or 400 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence (which is at least 85%) of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm or 400 to 490nm).
Regarding claims 51-53, Scharf teaches claim 46, wherein less than 35% of the fluence impinged on the tissue during application of the light is in a wavelength range from about 600 nm to about 900 nm (The inverse logic applies from the above claims. [0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm or 400 to 490nm. Since 100% is from the first wavelength and flux, than 0% (which is less than 35% and substantially devoid of ) would be from light having a wavelength in the range of 600-900nm).
Regarding claim 57-58, Scharf teaches claim 46, wherein the tissue comprises mucosal tissue within a body cavity of a patient ([0005]; [0042] teaches the device is designed to stimulate tissue at a level to prevent mucosal dehydration; [0151]; [0300] teaches the device light to bladder wall tissue and urethral wall tissue).
Regarding claim 59, Scharf teaches claim 58, wherein the method further comprises inserting a probe into the body cavity of the patient prior to the impinging of light on the tissue ([0005]-[0010] teaches the device is first inserted into the body cavity (e.g. bladder or heart) then used to stimulate the tissue; [0165] teaches attachable fiber is insertable to a shaft for placing in the patient for stimulation; [0188] teaches a cannula is inserted prior to light stimulation; [0207]).
Regarding claim 61, Scharf teaches claim 46, wherein the light is incoherent light ([0005] teaches the light source can be an LED light which is an incoherent light source; [0042]; [0148]; [0202]; [0259])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-39, 41-45, and 60 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scharf et al (WO 2015/006309 A1) in view of Dunning et al (U.S. PG Pub 2010/0331928 A1).
Regarding claim 32, Scharf teaches a method of modulating nitric oxide in living mammalian tissue, the method comprising ([0005]; [0028]; [0082]; [0088]; [0140]): impinging light on the tissue (Figs 1A 2A, 3, 6, 7 element 155; [0005]; [0228] wherein the light impinged on the tissue comprises light emissions including a first peak wavelength in a range of from 320 nm to 490 nm and a first radiant flux 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Scharf to incorporate optical filter, as taught by Dunning, to further limit or remove light from an undesired wavelength emitted during treatment. 
Regarding claim 33, the modified invention of Scharf teaches claim 32, wherein the first peak wavelength is in a range of from 320 nm to 399 nm ([0262] teaches using a wavelength of approximately 350 nm to medicate nitric oxide).
Regarding claim 34 and 35, the modified invention of Scharf teaches claim 32, wherein the first peak wavelength is in a range of from 400 nm to 450 nm ([0201]; [0262] teaches using a wavelength of 405nm, between 410-420nm or 430nm).
Regarding claim 36, the modified invention of Scharf teaches claim 32, wherein the first radiant flux is selected such that at least 65% of a fluence of light impinged on the tissue consists of the light emissions including the first peak wavelength in the range of from 320 nm to 490 nm ([0148] teaches the light source can provide a single wavelength to the light delivery element and [0262] teaches using a wavelength of 350nm, 405nm, between 410-420nm or 430nm. Therefore, since the device is only emitting the light having the first wavelength and first flux, 100% of the fluence of the light impinged on the tissue would have a first wave length peak in the range of 320 to 490nm).
Regarding claim 37, the modified invention of Scharf teaches claim 32, herein the light emissions including a first peak wavelength in a range of from 320 nm to 490 nm are provided as a plurality of discrete pulses ([0042] teaches that the light can be pulsed between a first and second wavelength, wherein the wavelength alternate between the first and second wavelength; [0262] teaches using wavelengths of 350nm, 405nm, between 410-420nm or 430nm).
Regarding claim 38, the modified invention of Scharf teaches claim 32, wherein the light impinged on the tissue further comprises light emissions including a second peak wavelength in a range of from 500 nm to 600 nm ([0201] teaches one or more light emitting elements for emitting light between 410nm to 420nm and between 540nm to 550nm or 570nm to 580nm; [0262] teaches emitting light having a wavelength of 350nm, 405nm, between 410-420nm or 430nm and between 540nm to 550nm or 570nm to 580nm).
Regarding claim 39, the modified invention of Scharf teaches claim 32 wherein the light emissions including a first peak wavelength in a range of from 320 nm to 490 nm are impinged on the tissue during a first time window, the incoherent light emissions including a second peak wavelength in a range of from 500 nm to 600 nm are impinged on the tissue during a second time window ([0201] teaches one or more light emitting elements for emitting light between 410nm to 420nm and between 540nm to 550nm or 570nm to 580nm; [0262] teaches emitting light having a wavelength of 350nm, 
Regarding claims 41 and 42, the modified invention of Scharf teaches claim 32, wherein the tissue comprises mucosal tissue within a body cavity of a patient ([0005]; [0042] teaches the device is designed to stimulate tissue at a level to prevent mucosal dehydration; [0151]; [0300] teaches the device light to bladder wall tissue and urethral wall tissue).
Regarding claim 43, the modified invention of Scharf teaches claim 42, wherein the method further comprises inserting a probe into the body cavity of the patient prior to the impinging of light on the tissue ([0005]-[0010] teaches the device is first inserted into the body cavity (e.g. bladder or heart) then used to stimulate the tissue; [0165] teaches attachable fiber is insertable to a shaft for placing in the patient for stimulation; [0188] teaches a cannula is inserted prior to light stimulation; [0207]).
Regarding claim 44, the modified invention of Scharf teaches claim 32, wherein the impinging of light on the tissue comprises energizing a first plurality of solid state light emitters distributed among a plurality of multi-emitter solid state emitter packages to generate the light emissions ([0041] teach a first optical fiber comprised of multiple optical fibers, for emitting light stimulation ta a bladder) including the first peak wavelength ([0042] further teaches that the different light sources can emit different wavelength), and energizing a second plurality of solid state light emitters distributed among the plurality of multi-emitter solid state emitter packages to generate the light emissions ([0041] teach a second optical fiber comprised of multiple optical fibers, for emitting light stimulation ta a Urethra)including the second peak wavelength ([0042] further teaches that the different light sources can emit different wavelength; [0150]-[0151];[0262]).
Regarding claim 45, the modified invention of Scharf teaches claim 32, wherein the impinging of light on the tissue further comprises providing an antimicrobial effect ([0041] teaches that the light prevents viral fungal and other types of infections; [0047] teaches light to treat for different microorganisms [0150]; [0297]).
Regarding claim 60, the modified invention of Scharf teaches claim 32, wherein the light is incoherent light ([0005] teaches the light source can be an LED light which is an incoherent light source; [0042]; [0148]; [0202]; [0259])
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (WO 2015/006309 A1) in view of Dunning et al (U.S. PG Pub 2010/0331928 A1) as applied to claim 32 above, and further in view of Beckman et al (U.S. PG Pub 2015/0112411 A1).
Regarding claim 40, the modified invention of Scharf teaches claim 32, however fails to teach, wherein the light impinged on the tissue comprises a fluence of from about 0.5 J/cm2to about 100 J/cm2. 
Beckman teaches an invention in the same field of endeavor, wherein Biostimulation standards typically fall within 1-7 J/cm2 and bioinhibition standards are 10 J/cm2 or more and should not exceed 100 J/cm2 ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light impinged on the tissue be between 1 J/cm2 to 100 J/cm2 as taught by Beckman, in order to follow to biostimulation and bioinhibitory standards (Beckman [0068]).
Claims 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (WO 2015/006309 A1) in view of Beckman et al (U.S. PG Pub 2015/0112411 A1).
Regarding claim 54, Scharf teaches claim 46, however fails to teach wherein a fluence in the wavelength range from about 320 nm to about 490 nm impinged on the tissue during application of the light is in a range of about 0.5 J/cm2 to about 100 J/cm2
Beckman teaches an invention in the same field of endeavor, wherein Biostimulation standards typically fall within 1-7 J/cm2 and bioinhibition standards are 10 J/cm2 or more and should not exceed 100 J/cm2 ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light in the range of 320nm- 490nm impinging on the tissue be between 1 J/cm2 to 7 J/cm2 as taught by Beckman, in order to follow to biostimulation standards (Beckman [0068]).
Regarding claims 55 and 56, Scharf teaches claim 46, however fails to teach wherein the fluence in the wavelength range from about 320 nm to about 490 nm impinged on the tissue during application of the light is in a range of about 1 J/cm2 to about 50 J/cm2 or 7 J/cm2 to about 50 J/cm2
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Scharf, to have the fluence of the light in the range of 320nm- 490nm impinging on the tissue be between 1 J/cm2 to 7 J/cm2 as taught by Beckman, in order to follow to biostimulation standards (Beckman [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792